                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                  Case No. 4:13-cr-00009-RRB

         vs.
                                                              ORDER
 JOSEPH JOHN BRENNAN, III,

                        Defendant.




                 For the reasons set forth by the Government at Docket 53, Defendant’s

Motion for Early Termination of Supervised Release at Docket 51 is hereby DENIED,

WITHOUT PREJUDICE. While Defendant’s progress to date has been impressive, given

Defendant’s history, more time is required before a release from supervised release is

justified.

                 IT IS SO ORDERED this 18th day of March, 2020, at Anchorage, Alaska.


                                                          /s/ Ralph R. Beistline
                                                        RALPH R. BEISTLINE
                                                   Senior United States District Judge




             Case 4:13-cr-00009-RRB Document 54 Filed 03/19/20 Page 1 of 1
